                             Case 6:19-cv-00642-ADA-JCM    Document 1-1 Filed 11/05/19 Page 1 of 1
                                                      6:19-cv-642


1544 (Rev,061i7)-TXND(Rev.061I7)                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contaiqed herein neither rçplace nor supplement the filing and service of pleadings or otherpapers as required by law, except as
provided by local males of court. This fomi, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
puepose of’initiating the civil docket sheet, (SEEINSTRUCTIONSONNE.XTPAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                            DEFENDANTS
 BLAKELEY TURNER, DAMON BROOKS, DEANDRA SIMPSON,                                                            CINCINNATI INSURANCE COMPANY
 SHAMIYAN WALTON, MICHAEL HARRiS, AND ANITA SIMPSON
     (b) County of Residence of First Listed Plaintiff                  MoLennan County                       County ofResidence of FirstListed Defendant                 Cuyahoga County Ohm
                                   (ESCEPTIN U.& PLAINTIFF CASES)                                                                    (IN US PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.


  ( c) Attorneys (Finn Name, Addrrss. and Telephone Numbe,)                                                    Attorneys (If lCno,vn)
JAY ENGLISH, ENGLISH LAW GROUP, PLLC, 12222 MERIT DRIVE, STE                                                ROCKY LITTLE, FANNING HARPER MARTINSON BRANDT &
1200, DALLAS, TEXAS 75251. 214.528-4300.                                                                    KUTCHIN, PC, 4849 GREENVILLE AVE., STE. I300~ DALLAS, TEXAS

IL BASIS OF JURISDICTION(P/acean “X”ln Oneliox Only)                                             IN. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                     “Sin One Loxfar PlaintIff
                                                                                                          (ForDivenlty Cases Only)                                          and One Boxfar Defendant)
Cl I U.S. Govcniment                     Cl 3 Federal Question                                                                     PTF        DSP                                         PTP      DSP
            Plaintiff                              (US. Government Not a Party)                      Citizen of This State         ~ I         0    I   Incorporated arPrlncipal Place      Cl 4 Cl 4
                                                                                                                                                          of Business In This Stale

0 2 U.S. Government                      ~ 4    Diversity                                            Citizen ofAnotber State         Cl 2      Cl 2     lncorpoealed and Principal Place     0 $     ~5
            Dc~ndant                              (Indicate Citizenship ofParties In Item I!?)                                                             ofEusiness In Another Slate
                                                                                                     CitizenorSubjectofa             0 3       Cl 3     ForelgnNation                        Cl 6    Cl 6
                                                                                                       Foreian Counby
 IV. NATURE OF SUIT (Place are “Sin One Box Only)                                                                                               Click here foe Nature of Suit Code Descriptions.
lRtlittnteaIEONfRAGi~trata~ In nets nitIIisttmtrmmt.mRw.sirt                      tltttIaIttulItIetInwaai CCIIF0RFEtIFURE/flN’AIJINW ltttiliI5ttBAwlGtUTltC1~etlitL4tt krtoTHER’srAerUTEsittetII:l
~    110
       Insurance                     PERSONAL INJURY               PERSONAL INJVRY       Cl 625 Drug Related Seizure                      0 422 Appeal 28 USC 156         0 375 False Claims Act
0    120
       Marine                     Cl 310 Airplane               Cl 365 Personal Injury -         ofProperty2t usc ISI                     0 423 Withdrawal                0 376 Qul Tam (31 USC
Cl   130
       MillerAct                  0 315 AiqzlaaePioduct                 ProductLiabllib’ 0 ó900llier                                            28 USC 157                       3729(a))
Cl   140
       Negotiable Instrument              LIability             0 367 Health Cart!                                                                                        Cl 406 Stale Reapportionment
Cl   ISO
       Recovery ofoverpayment     0 32OAssaule, Libel &                Pliaeanaceutieal                                                   .ttttmpROP.ERqtY4RIGHTStlalrtt, Cl 410 Antitrust
       Sc Enforcement of Judgment         Slander                      Personal Injury                                                     0 820 Copyrigl,ts              0 430 Banks and Banking
0 151 Medicare Act                Cl 330 Federal Employers’            Product Liability                                                   0 830 Patent                   0 450 Coemierce
0 152 Recovery of Defaulted               Liability             0 368 Asbestos Personal                                                    0 835 Patent - Abbreviated     Cl 460 DeportatIon
       Student Loans              Cl 340 Marine                         Iajuay Product                                                            New DrugApplicatiort    Cl 470 Racketeer Influenced and
       (Excludes Veterans)        Cl 345 Marine Product                 Liability                                                          Cl *40 Trademark                      Corrupt Organizations
Cl 153 RecovciyofOveapaymtnt              Liability               PERSONAL PROPERTY ilthtlittttatrtLABOR’RtattCt~tt~                      5i#SO€l’Atl~SECUR1iflWtlMtt1 0 4lOConsumer Credit
        ofveteran’s Benefits      0 350 MotorVehtcle            Cl 370 OlberFn,ad        0 710 Fair Labor Standards                        Cl 861 HIA (139511)            Cl 490 Cabl&Sat TV
 0 160 Stooldtolders’ SuIts       0 355 MotorVehicle            0 318 Truth in Lending           Act                                       0 862 ElackLung(923)           0 850 SecurititslCommoditles!
 0 190 OtherConeract                     ProdaretLiability      0 380 Other Personal     0 720 Labar/Managenlent                           Cl 863 DIWC/DIWW (405(g))             Exchange
 0 195 Contract Product Liability 0 360 Other Personal                 Property Damage            RelatIon,                                0 864 SSID Title XVI           0 890 OtherStatnttayActions
 0 196 Franchise                         Injury                 0 385 Property Damage    0 740 Railway LaborAct                            CI 865 RSI (405(g))            0 891 Agricultural Acts
                                  Cl 362 Personal Injury-              Product Liability 0 751 Famib~ and Medical                                                         Cl 893 Enviromnental Matters
                                         Medical Malpractice                                      Leave Act                                                               Cl 895 Freedom of Infonnation
IittneetREA1ltPROPERlW~ittiP.i tnttgcrvlliRTGHTS itoen.1prnsonEgipHarmON~ .J 7900merLaborLiligaeiott                                      tREDER1U9!I’AXSUIlTSbltti~             Act
 Cl 210 Land Condemnation         0 440 OtherCivil Rights          Habeas Corpus:        Cl 792 Employee Retirement                        Cl 870 Taxes (U.S. Plaintiff   Cl 896 Asbitration
 Cl 220 Foreclosure               Cl 441 Voting                 Cl 463 Alien Detainee            Income SecurityAct                                orpefendant)           0 899 AdministratIve Procedure
 0 230 RentLease & Ejeclanent     Cl 442 Employment             Cl 510 MotIons to Vacate                                                   0 871 IRS—Third Party                 Act/Review orAppeal of
 CI 240 Tons to Land              Cl 443 Housing1                      Sentence                                                                    26 USC 7609                   Agency Decision
 Cl 245 Tort Product Liability           Accomn,odntions        Cl 530 General                                                                                            Cl 950 Coaseitutionalityof
 Cl 290 AU OlherReal Property     Cl 445 Anier.w/Disabilities- Cl 535 DeaehPenalty       glltipt1iMMIGRATIONtltlIkfr                                                             SeataSlatsates
                                         Employment                Other:                0 462 Naturalization Application
                                  Cl 446 Amer. w/Di,abilitfes - Cl 540 Mandamus & Other Cl 465 Other Ittunigration
                                         Other                  0 550 Civil Rights               Actions
                                  0 448 Education               0 555 Prison Condition
                                                                0 560 Civil Detainee -
                                                                       Conditions of
                                                                       Contlnentnt

V. ORIGIN               (Place an “5” In One Box Only)
0 1        Original          X2 Removed from                   0 3       Remanded Born           Cl 4 Reinstated or      Cl 5 Transfened Born           Cl 6 Multidisthct             Cl S Multidistrict
           Proceeding           State Court                              Appellate Court              Reopened                Mother District                Litigation -                  Litigation -
                                                                                                                               (specik)                      Transfer                      Direct File
                    ICite the U.S. Civil Statute under which you art filing (Do #01 citeJurisdictIonal statutes unless dit’c,.tlG):
                      28 U.S.C. 61332      I
VI. CAUSE OF ACTION lEnd description of cause:
                                           I   Plaintiffs claim Defendant’s insurance nolicy covers a judgment granted in state court against its insured for breach of contract
 VII. REQUESTED IN                             S CHECK iF THIS IS A CLASS ACTION              DEMAND $                          CHECK YES only if demanded in complaint:
      COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                      1,662,200.00                    JURY DEMAND:            0 Yes      ONo
 Vifi. RELATED CASE(S)
                                                 (See insrrr,ctians):

 DATE
       IF A~
            I 1st it P)
                                                                          JUDGE
                                                                            SIGNATURE (IF ATI’ORNEY OF RECORn,~.tt.,1                              ~      NUMBER



 FOR OFFICE USE ONLY
     RECEIPT It                     AMOUNT                                      APPLYING IFP                                 JUDGE                              MAG. JUDGE
